Citation Nr: 0606910	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  99-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for labyrinthitis, loss of 
equilibrium, vertigo, Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1963 
to September 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2000 the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained in the claims folders.

In April 2001 the Board remanded the case for further 
development including pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The Board in September 2004 again remanded 
the case, for medical record development.  The case now 
returns for further review. 


FINDING OF FACT

The veteran does not have labyrinthitis, loss of equilibrium, 
vertigo, or Meniere's disease based on the medical evidence 
on file.


CONCLUSION OF LAW

Labyrinthitis, loss of equilibrium, vertigo, and Meniere's 
disease were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in a March 2003, April 2003, June 
2003, and October 2004 VCAA letters.  By these letters, the 
veteran was informed evidence required to support his claim 
for service connection, and was informed of information and 
evidence that he should submit in furtherance of his claim.  
He was also by these letters informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed May 1999 rating decision, by a July 1999 
statement of the case, and by supplemental statements of the 
case in October 1999, April 2003, April 2004, and September 
2005, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements and 
by testimony at the December 2000 Board hearing.  

The veteran was afforded a VA examination in June 2005 which 
specifically addressed the veteran's appealed claim, 
affording an opinion as to current disability as related to 
service.  VA medical records up to May 2005 have also been 
obtained.  The record also reflects that all indicated 
development of the evidence has been completed.  The veteran 
has not identified any additional evidence which would 
support his claim, and there is otherwise no indicated 
outstanding pertinent evidence. By a submitted July 2003 
statement, the veteran informed that he did not then have any 
additional evidence to submit, and he has not subsequently 
informed of any additional evidence not reflected in the 
claims folders.  

Board remands in April 2001 and September 2004 afforded 
additional development of the appealed claim, providing VCAA 
notice and obtaining pertinent evidence inclusive of a VA 
examination to address the claimed disorders and their 
etiology.  The Board is also satisfied that developments 
requested in the April 2001 and September 2004 remands have 
been satisfactorily completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the May 1999 rating decision was made before 
the RO provided the veteran VCAA notice.  However the Board 
finds that the veteran was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for service connection for labyrinthitis, loss of 
equilibrium, vertigo, Meniere's disease  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Service medical records show some treatment for complaints of 
dizziness or vertigo.  There is no chronic disorder denoted 
and there is recorded history of dizziness since childhood.  
He reportedly had a head injury in service and the dizziness 
had resolved according to history reports.

The veteran was afforded a VA neurological examination in 
December 1998, where the examiner noted a history of 
headaches, as well as a history of an episode of vertigo in 
the 1970's while in the U.S. Navy, for which he was medically 
evacuated for hospitalization.  That episode was manifested 
by spinning sensation, nausea, and vomiting.  The veteran 
reported that since that time he had experienced vertigo that 
had been varying in frequency, though approximately twice per 
year, and mild in severity, lasting only seconds and not 
associated with nausea, vomiting, or vision difficulties.  
The examiner did not identify any findings upon examination 
identifiable as due to labyrinthitis, loss of equilibrium, 
vertigo, or Meniere's disease.  The examiner diagnosed a 
headache disorder, but did not specifically address a 
diagnosis of labyrinthitis, loss of equilibrium, vertigo, or 
Meniere's disease.

The veteran was afforded an additional VA examination in June 
2005 to address whether he currently had labyrinthitis, loss 
of equilibrium, vertigo, and/or Meniere's disease, and if so 
to address the etiology of the current disease to the 
veteran's period of service.  The examiner accurately noted 
the veteran's in-service history of a severe, acute case of 
labyrinthitis.  The examiner also noted the veteran's report, 
consistent with the evidentiary record, that he had no 
recurrence of sufficient signs, symptoms, or findings since 
that incident to support a diagnosis of recurrence of 
labyrinthitis, or to support a diagnosis of loss of 
equilibrium, vertigo, or Meniere's disease.  The veteran 
denied ever having episodes similar to the one he experienced 
in service, and denied any current vertigo, labyrinthitis, or 
loss of equilibrium.  He also denied episodes of spinning 
vertigo lasting minutes or hours.  He reported only that 
taking Tylox had in the past made him dizzy, as an adverse 
reaction.  The examiner noted that the veteran did have an 
eustachian tube dysfunction with occasional popping and ear 
pain, but did not find that these met criteria for a 
diagnosis of labyrinthitis, loss of equilibrium, vertigo, or 
Meniere's disease.  

The physical examination in May 2005 produced no findings 
warranting an assessment of labyrinthitis, loss of 
equilibrium, vertigo, and/or Meniere's disease.  The examiner 
assessed that in service the veteran most probably had an 
episode of labyrinthitis, but without recurrence of that 
disorder, and with no chronic labyrinthitis, loss of 
equilibrium, vertigo, or Meniere's disease.  The examiner 
accordingly concluded that the veteran had none of these 
disorders.  

Because the veteran has no current chronic disorder of 
labyrinthitis, loss of equilibrium, vertigo, or Meniere's 
disease, the essential element of a current disorder is 
absent, and the preponderance of the evidence is therefore 
against the claim of entitlement to service connection for 
labyrinthitis, loss of equilibrium, vertigo, or Meniere's 
disease.  38 C.F.R. § 3.303.  The Board notes that the 
veteran's reports of very brief, infrequent, mild episodes of 
vertigo, as reported upon December 1998 VA examination, were 
not even noted in the subsequent examination report of May 
2005.  The Board can thus only conclude that even those 
symptoms were no longer present, or were so mild, brief, and 
infrequent as to be not worthy of mention.  While the veteran 
in the course of his appeal expressed a belief that he has 
one of the claimed disorders - labyrinthitis, loss of 
equilibrium, vertigo, or Meniere's disease - the veteran's 
statements, as lay statements, cannot serve to support the 
claim, since they cannot establish the existence of a medical 
disorder for VA purposes.  Lay persons are not competent to 
offer medical opinions; where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for labyrinthitis, loss of equilibrium, 
vertigo, and Meniere's disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


